Citation Nr: 0201428	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  00-22 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left hip disorder as 
secondary to service-connected residuals of a right knee 
gunshot wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to July 
1945.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which found, among other things, that 
the veteran had not submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left hip disorder as secondary to service-connected residuals 
of a right knee gunshot wound.  The RO's decision did not 
address the change in the law regarding secondary service 
connection since the prior final denial in November 1994, 
when the RO found that there was no provision in the law to 
grant service connection for the veteran's left hip disorder 
based on aggravation of a nonservice-connected disability by 
a service-connected disability.  Because of the change in the 
law brought about by Allen v. Brown, 7 Vet. App. 439, 448-49, 
in 1995, in which the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) addressed aggravation of an existing 
condition by a service-connected disability and specifically 
found that a secondarily service-connected disability shall 
be evaluated for the degree of disability (but only that 
degree) over and above any disability which may have existed 
prior to aggravation, the Board finds that the veteran's 
request for service connection for a left hip disorder must 
be treated as a new claim.  Consequently, the Board 
recharacterizes the issue before it as set out above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left hip pain has been caused by severe 
osteoarthritis accelerated due to increased stress secondary 
to an abnormal gait from the veteran's service-connected 
right knee wound residuals.




CONCLUSION OF LAW

The acceleration of the veteran's left hip disorder, status 
post arthroplasty, is proximately due to or the result of his 
service-connected residuals of a right knee gunshot wound.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for a left hip disorder as 
secondary to his service-connected residuals of a right knee 
gunshot wound as well as its duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete this claim under the Veterans Claims Assistance Act 
of 2000, 66 Fed. Reg. 45,620 (Aug. 19, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claim.  The veteran was afforded VA examinations 
and all pertinent evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before a RO decision 
review officer and/or a member of the Board to advance any 
and all arguments in favor of his claim, but declined to do 
so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service.  See 38 C.F.R. § 3.322.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The evidence of record shows that the veteran injured his 
right knee while on active duty during World War II.  He was 
discharged in July 1945, and granted service connection for 
the residuals of a right knee gunshot wound causing damage 
to Muscle Group XV with traumatic arthritis.  Over the 
years, the veteran has had an abnormal gait as a result of 
his right knee disorder.  In 1980, he began treatment for 
left hip pain and was diagnosed as having arthritis in the 
left hip.

In June 1984, the veteran's treating physician reported that 
he had treated the veteran since 1980 and that he believed 
the veteran's left hip pain was caused by severe 
osteoarthritis accelerated due to increased stress secondary 
to an abnormal gait from the injured right knee.  In 
September 1984, an orthopedic surgeon opined that the 
veteran's right knee and leg disability aggravated the left 
hip condition and increased the speed of degeneration.  This 
surgeon stated that there was no doubt in his mind that the 
veteran's right knee and leg disability increased the need 
for a total left hip arthroplasty.

The veteran underwent a total left hip arthroplasty in 1985, 
but has continued to have pain and limitation.  In May 1994, 
two of the veteran's VA treating physicians reported that 
the veteran had arthritis in the left hip that was 
aggravated by his right knee arthritis.  In December 1998, 
the veteran underwent VA examination.  Among other things, 
status-post arthroplasty of the left hip secondary to 
degenerative joint disease was diagnosed.


Based on the evidence as outlined above, the Board finds 
that the increase in the veteran's left hip disorder and 
acceleration of degeneration is proximately due to or the 
result of his service-connected residuals of a right knee 
gunshot wound.  The medical evidence is overwhelmingly in 
his favor as both private treating physicians and VA 
attending physicians have rendered opinions regarding the 
aggravation of his left hip arthritis by his right knee and 
leg disability.  Therefore, the Board hereby grants service 
connection on the basis of aggravation for the veteran's 
left hip arthritis, status-post arthroplasty, as secondary 
to service-connected residuals of a right knee gunshot 
wound.


ORDER

Service connection for the aggravation of veteran's left hip 
arthritis, status-post arthroplasty, as secondary to 
service-connected residuals of a right knee gunshot wound is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

